DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on 05/03/2018. It is noted, however, that applicant has not filed a certified copy of the 1807326.2 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/17/2019 and 03/14/2019  have considered by the examiner.

Status of Claims 
Claims 1-26 have been cancelled.  Claims 27-46 are newly added.  Claims 27-46 are pending in this application and examined in this Office Action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 27-29, 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Stobbe (US 2011/0263021) (Stobbe).
Stobbe discloses a bioreactor device Figure 1 for cultivating live biological cells [0051] which can be anchorage dependent [0090].  Stobbe discloses the device has discs, porous matrices [0060] or envelopes [0074], [0361](the claimed “troughs”) figure 4 having attractive surface properties for anchoring of biological cells thereto [0090]. Stobbe discloses the discs, porous matrices [0060] or envelopes [0074] (the claimed “troughs”) can be circular with a cut-out central portion to allow the adaptation of a feeding tube [0092]  (the claimed “at least one elongate body”) and  in operable contact with the discs (the claimed “troughs)( “extending by a close fitting relationship, centrally through at least one trough”). Figure 2 shows  a cross section through a plurality of discs/matrix sections 21 (“troughs”) and shows the claimed “circumferential grooves” in the central feeding tube 22 (the elongate body) (the claimed “at least one circumferential groove opening into an inner edge of at least one trough”).   
Regarding claim 28, see figure 4, for example, showing the discs (the claimed “troughs”) have a circular configuration (the claimed “wherein the closed path is a circle thereby providing at least one circular trough surrounding the elongate body”).  The path is a closed path because the disc are not in fluid communication with other discs [0364].  Fluid enter via feed line 52a and exits via the drainage line 52b (figure 5).
Regarding claim 29, see, for example figure 4, showing a conical space between the discs (“troughs”)(discs shown in cross-hatch) and wherein the discs have an upper  wall 43b and lower wall  43a showing the claimed “wherein the at least one trough has a 
Regarding claim 34, Stobbe discloses [0362] the claimed elongate member and holes 42b for fluid to pass, that feed spacers 45a allow for improved flow distribution with an array of ribs between the envelope parts, adjacent to the inlet walls 43a. Therefore, Stobbe discloses the holes of the feeder tube (the claimed “longitudinal groove”) are aligned with the holes 42b of the discs/matrices/envelopes (“troughs”).  The choice to make the depth of the longitudinal groove equal to the depth of the at least one circumferential groove is seen to be a design choice within the purview of one of ordinary skill in the art and one made to ensure the best flow of culture media to the cells. 
Regarding claim 35, Stobbe discloses in figure 4 for example, circumferential grooves opening into the inner edge of the matrix 41 (the claimed ‘”at least one trough”).
Claim interpretation claim 36: the phrase “sliding engagement” is explained in the specification (page 12, second paragraph): The elongate body is extended through the at least one trough by sliding the former in the latter.
Regarding claim 36, Stobbe discloses the apparatus has a centrally placed feeding tube [0055] (figure 4, for example) because the feeding tube is centrally inserted through the discs/matrices/envelopes (troughs) (the claimed “close-fitting relationship between the tube (the elongate body) and the trough comprises a sliding engagement”).
Stobbe differs from the claims in that the document does not specifically disclose troughs as wells.  The claimed trough is disclosed in the specification (page 8 lines 29-30 through page 9, lines 1-7) as a “well holding the starting material for the production of tissue.”  One of ordinary skill in the art would recognize that the discs, porous matrices [0060] or envelopes of Stobbe are able to hold the starting material for the production of tissue.  Therefore, Stobbe renders obvious the claimed “trough.” One of ordinary skill would  have had a reasonable expectation of success in using discs, porous matrices or envelopes as suggested by Stobbe for the production of tissue in view of the teachings of Stobbe that cells were successfully cultured using a matrix of non-woven polyester (a porous matrix) [0291].

2.	Claims 30-33 are rejected under 35 USC 103 over Stobbe as applied to claims 27-29 and 34-36 above and further in view of Yu et al (USPN 9,249,383) (Yu).  
Stobbe meets the limitations of claim 27 as set forth above. 
Stobbe differs from  claims 30-33 in that the document fails to disclose at least one trough which further comprises a plurality of troughs, the elongate body further comprises a plurality of elongate bodes and separate elongate bodies extend through separate troughs. However, Yu cures the deficiency.
Yu discloses a cell culture apparatus for culturing anchorage-dependent cells (Abstract). The apparatus comprises a housing comprising a plurality of culture plates (6) removably stacked within the housing (figure 3).  Yu disclose in figure 4A the culture system can comprise 4 laterally joined apparatuses having top, bottom and side supports (figure 4C).
Regarding claim 30, Yu discloses each apparatus is composed of a stack of plates (the claimed “troughs”) and that each stack has an individual inlet and outlet (figures 4 and 5) .  It would have been obvious to one of ordinary skill that each device (stack of plates) would independently need its own inlet and outlet tube(s) (the claimed “plurality of elongate bodies”) through each stack of plates (“stack of troughs”, the claimed “plurality of troughs”) to ensure access to fresh media and removal of waste products in view of the teachings of Yu that the apparatus is designed to ensure serial flow of culture medium through the respective apparatuses (column 8, lines 32-55). For purposes of this Office Action, claim 30 is interpreted as claiming the stack of troughs laterally joined.
Regarding claim 31, Yu discloses the plates (“troughs”) are mounted to the circumferential wall of the housing and which may be achieved by mechanical fastening (column 12, lines 56-58), thereby disclosing the troughs are joined “edgewise outside their outer walls”.  
Regarding claims 32 and 33, Yu discloses stacking the culture plates (the claimed “troughs”),  a structure rendering obvious in the vertical direction the claimed “joined troughs are formed as a unitary component having a top surface and a bottom surface” and the claimed “wherein two or more troughs of the plurality are joined 
It would have been obvious to one of ordinary skill to modify the method of Stobbe by using stacks of multiple discs/matrices/envelopes (containing multiple troughs) joined in a horizontally adjacent manner in view of the teachings of Yu disclosing a horizontal adjoining configuration of stacked-plate cell culture chambers.  One of ordinary skill would have been motivated to use multiple culture chambers in adjacent configuration in order to increase the amount of cells produced.  One of ordinary skill would have had a reasonable expectation of success joining multiple culture chambers together in an adjacent configuration in view of the teachings of Yu showing successful cultivation (column 8, lines 51-55).  Further, one of ordinary skill would have been aware the containers of Stobbe would need to be mechanically joined to ensure stability in view of the teachings of Yu that the adjoining four culture containers are stabilized at the top, bottom and sides (claim 31). 

3	Claims 37, 39,  40, 41, 42, 43   are rejected under 35 U.S.C. 103 as being unpatentable over Stobbe as applied to claims 27-29 and 34-36  above and further in view of Mooney et al (US 20080044900) (Mooney). The teachings of Stobbe above are incorporated herein in their entirety.  
Stobbe differs from the claims in that the document fails to disclose production of tissue from cells via a transitioning intermediate which transitions from the cells into the tissue.  However, Mooney cures the deficiency.
Mooney discloses [0017] a device comprising a scaffold composition with the cells immobilized therein (disclosing the “claimed adding the cells and a liquid hydrogel comprising a bioscaffolding material into a trough;” claim 37, parts 2, 3). 
 [0017]. 
Mooney also discloses [0019] the device can include a scaffold composition (the claimed “trough”) which can also include a bioactive composition incorporated therein wherein the scaffold composition temporally controls egress of the cells and the bioactive composition spatially or directionally regulates egress of the cells (the claimed “transitioning intermediate”). Mooney discloses [0045] cells used to seed the scaffold are capable of degrading the scaffold matrix over a desired period time in order to migrate through and out of the scaffold matrix (the claimed “transitioning intermediate which transitions from the cells into the tissue”). .
Mooney discloses [0111] culture of myoblasts in a culture medium (the claimed “applying a differentiation medium to the transitioning intermediate”)(claim 37, part 3) and incubating the cells (the claimed “transitioning intermediate”) in the differentiation medium to form a tissue (the claimed “which transitions from the cells into the tissue”).   	Mooney therefore discloses the cells would migrate out of the scaffold (“trough”) and into the ring of the Stobbe apparatus into the at least one circumferential groove (claim 37, part 4) after the crosslinking (claim 40) (the claimed “transitioning intermediate) based on Stobbe apparatus . 
Regarding claim  39, Mooney discloses [0044] the cells can be myoblasts.
Regarding claim 42, Mooney discloses changing the media every 48 hours (the claimed “exchanging the differentiation medium with the fresh differentiation medium”). 
Regarding claim 43, Mooney discloses the cells can be induced to migrate out the scaffold directly to a target tissues [0047].  It would have been obvious to one of ordinary skill that the migrating cells would have migrated towards the elongate body in the central shaft and could be collected by removing from the elongate body from its 
It would have been obvious to one of ordinary skill to modify the method of Stobbe by culturing cells forming a transitioning intermediate as suggested by Mooney in view of the teachings of Mooney that cells such as myocytes can be grown into tissues or used for tissue replacement and that the migrations or locomotion of the cells can be controlled for tissue construction [0018] and regeneration. One of ordinary skill would have had a reasonable expectation of success in obtaining a tissue from a transitioning intermediate in view of the teachings of Mooney that successful cell growth (forming a tissue) and migration of myoblasts was obtained [0028].

4.	Claims 38, 44, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Stobbe as applied to claims 37, 39,  40, 41, 42, 43 above  and further in view of Marga (US 20160227831) (Marga) and Genovese et al (US 2016/0227830) (Genovese). The teachings of Stobbe, and Mooney above are incorporated herein in their entirety.  
Stobbe, and Mooney differ from the claims in that the document fails to disclose cutting the ring of tissue to release it from the elongate body.  However, Marga  and Genovese cures the deficiency.
Genovese discloses methods of producing meat from engineered tissue such as an animal  cell source [0054].  Genovese  discloses [0055] in vitro produced animal tissues such as muscle tissue can be obtained from cultured myocytes [0008] and further cultured to obtain muscle fibers [0008] (the claimed “myofibers”)(claim 38).
Marga discloses [0043]  food products formed from cultured muscle cells (myocytes) grown in vitro.  Marga discloses the food products can be formed by combining cultured cells with a hydrogel or edible microcarriers [0070].  Marga discloses [0077] microcarriers may be seeded with muscle cells (e.g., smooth muscle cells) and culture of the cells in a bioreactor. Marga discloses the resulting cultures may be grown to a desired level including confluence [0079]. 
Regarding claims 44, 45,  Marga discloses [0059] the food product can be removed from the mold.  Marga discloses the shape of the edible food product may be 
It would have been obvious to one of  ordinary skill to modify the method of Stobbe, and Mooney  by removing the tissue from elongated body as suggested by Marga in view of the teachings of Marga disclosing removing the formed tissue product from the mold and that the shape of the edible food product can be manipulated by methods including cutting.    One of ordinary skill would have had a reasonable expectation of success in cutting the tissue from the elongate body in view of the teachings of Marga that food products can be successfully removed from molds and cut.

5.	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Stobbe and Mooney as applied to claims 37, 39,  40, 41, 42 and 43 above and further in view of Panoskaltsis et al (US 20140199679) (Panoskaltsis). 
The teachings of Stobbe and Mooney above are incorporated herein in their entirety.   
Stobbe and Mooney differ from the claims in that the documents fail to disclose seeding ports (the claimed “at least one pipe having a closed end, a side port near the closed end, and operable to extend movably outside the outer walls of the at least one trough and/or centrally through the at least one trough such that the side port is aligned in fluid communication with at least one of the one or more troughs”).  However, Panoskaltsis cures the deficiency.
Panoskaltsis  discloses bioreactors comprising cell seeding ports for injection of cells and that the cell seeding ports are used to insert both the cells and scaffolding solution [0079].  Panoskaltsis discloses in figure 3, for example, the apparatus for seeding the cells include a pipe with a closed end (the top).  The seeding port is near the closed end (figure 3).  The seeding ports are then closed and maintained sealed throughout the experimental time. 

One of ordinary skill would have been motivated to use a moveable seeding port centrally located through a trough in order to obtain equal access to each trough and load each trough with the same or similar amounts of cells and scaffolding material.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632